Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress, and the record in United States v. Kohlberg, C. A. D, 88, has been admitted in evidence in this case.
*525Upon the agreed facts, and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by said appeals to be the value found by the appraiser, less any amount •added under duress. Judgment will be rendered accordingly.